        Case 1:20-cv-00881-WJ-KK Document 24 Filed 01/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

TISHA BRICK and A.B.

               Plaintiffs,

v.                                                                   No. 1:20-cv-00881-WJ-KK

ESTANCIA MUNICIPAL SCHOOL DISTRICT, et al.,

               Defendants.

                               ORDER REGARDING SERVICE

       THIS MATTER comes before the Court on pro se Plaintiff’s Second Amended Civil

Rights Complaint Pursuant to [42] U.S.C. § 1983, Doc. 20, filed December 30, 2020 (“Second

Amended Complaint”).

       Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915. Section 1915

provides that the “officers of the court shall issue and serve all process, and perform all duties in

[proceedings in forma pauperis]”). 28 U.S.C. § 1915(d). The Court did not order service of

Summons and Complaint on Defendants when Plaintiff filed her original Complaint because it

appeared that many of the claims in the Complaint should be dismissed. Plaintiff has since filed

her Second Amended Complaint. See Doc. 20, filed December 30, 2020.

       Defendant Estancia Municipal School District and 14 individual Defendants have returned

a Waiver of the Service of Summons that they received from Plaintiff. See Waiver of Service

Returned Executed, Doc. 21, filed January 12, 2021; Certificate of Service, Doc. 22, filed January

12, 2021. The Court does not know whether Plaintiff has sent a Notice and Waiver of Service

request to, or otherwise served, any of the other 12 individual Defendants. If Plaintiff has not sent

a Notice and Waiver of Service request to, or otherwise served, any of the other 12 individual
        Case 1:20-cv-00881-WJ-KK Document 24 Filed 01/13/21 Page 2 of 2




Defendants and wishes the Court to do so, Plaintiff must file a motion with the names and addresses

of those Defendants she wishes the Court to serve.

       IT IS SO ORDERED.

                                             _____________________________________
                                             KIRTAN KHALSA
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
